Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                           Illinois Official Reports                         accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2018.08.21
                                                                             14:03:13 -05'00'




                  In re Marriage of LaRocque, 2018 IL App (2d) 160973



Appellate Court       In re MARRIAGE OF JANET LaROCQUE, Petitioner and
Caption               Counterrespondent-Appellant, and JOHN LaROCQUE, Respondent
                      and Counterpetitioner-Appellee (Howard Rosenfeld, Appellant).



District & No.        Second District
                      Docket Nos. 2-16-0973, 2-16-0987 cons.



Filed                 May 31, 2018



Decision Under        Appeal from the Circuit Court of Du Page County, No. 14-D-956; the
Review                Hon. Neal W. Cerne, Judge, presiding.



Judgment              Affirmed.


Counsel on            Law Offices of Robert G. Black, P.C., of Naperville (Robert G. Black,
Appeal                of counsel), and Howard H. Rosenfeld and Shaska R. Dice, of
                      Rosenfeld, Hafron, Shapiro & Farmer, of Chicago, for appellants.

                      Michael J. Berger, Jennifer Cantrell, and Eric J. Schwab, of Berger
                      Schatz, of Chicago, for appellee.



Panel                 JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                      Justices Burke and Schostok concurred in the judgment and opinion.
                                               OPINION

¶1       Following a trial in the circuit court of Du Page County, the court entered a judgment
     dissolving the marriage of John and Janet LaRocque. As part of that order, the court sanctioned
     one of Janet’s attorneys, Howard Rosenfeld, in the form of a $50,000 judgment against him
     and in favor of John. Janet appeals, challenging the court’s factual findings as well as
     numerous rulings both prior to and during trial. Rosenfeld separately appeals the sanctions
     entered against him. For the reasons that follow, we affirm.

¶2                                         I. BACKGROUND
¶3        John and Janet married in 1985. During the marriage, John amassed substantial wealth for
     the family through his efforts as a trader and investor. Janet was a stay-at-home mother to the
     parties’ four children, the eldest of whom has since passed away. The remaining children are
     all emancipated. In May 2014, Janet filed a petition for dissolution of the marriage. John filed a
     counterpetition the following month. Janet subsequently dismissed her petition, and the case
     proceeded on John’s counterpetition.
¶4        John and Janet had a large marital estate, ultimately valued by the trial court at more than
     $21 million. However, the parties disputed whether the assets held in certain irrevocable trusts
     were also part of their marital estate. The court granted John’s motion for summary judgment
     with respect to those trusts, ruling that the assets therein were not part of the marital estate. The
     matter subsequently proceeded to trial on the issues of maintenance, distribution of property,
     and the date the marriage began its irretrievable breakdown. We will summarize these
     proceedings more fully below.

¶5                              A. John’s Motion for Summary Judgment
¶6       In the mid-2000s, John retained counsel for the purpose of creating a comprehensive
     family estate plan. Over the ensuing years, he and Janet established and funded numerous
     irrevocable trusts. Although Janet signed documents relating to the trusts, she denied knowing
     any of the details of the estate plan or being involved in the planning process. It is undisputed
     that the parties’ children and further descendants will ultimately reap substantial tax benefits
     from this estate plan. The problem from Janet’s perspective, however, was that John’s
     estate-planning techniques substantially reduced the size of their marital estate for purposes of
     these divorce proceedings. Janet thus accused John of “divorce planning.”
¶7       Prior to trial, John filed a motion for summary judgment pertaining to the trusts. He argued
     that all of the property that was contributed to the trusts over the years was transferred by him
     and/or Janet irrevocably and with donative intent. Relying primarily on In re Marriage of
     Romano, 2012 IL App (2d) 091339, and Johnson v. La Grange State Bank, 73 Ill. 2d 342
     (1978), John claimed that the trusts and their assets were outside of the marital estate and could
     not be divided in these divorce proceedings. He supported his motion with six affidavits, which
     are detailed below. Those affidavits, in turn, incorporated by reference more than 300 exhibits
     comprising thousands of pages.
¶8       Michael Hartz, a partner at the law firm of Katten Muchin Rosenman, LLP (Katten
     Muchin), submitted an affidavit in which he averred the following. In December 2004, he was
     retained to represent John and Janet with regard to their estate planning. Although he was the


                                                   -2-
       “principal attorney for the LaRocque estate planning,” his associate, Jonathan Graber, drafted
       documents and dealt with the clients. Over time, Graber assumed primary responsibility for the
       matter. According to Hartz, “[i]n addition to creating a plan to meet the LaRocque’s [sic]
       objective of providing an orderly disposition of property upon death, a significant emphasis of
       the estate planning was to minimize federal and state estate taxes.” Hartz attached to his
       affidavit an engagement letter wherein he agreed to represent John and his family. That letter
       was directed to, and signed by, John, not Janet.
¶9         Graber, a former employee of Katten Muchin and a current partner at Drinker Biddle &
       Reath LLP (Drinker Biddle), also submitted an affidavit. He averred that, in 2005, he began
       preparing estate planning documents for John and Janet under Hartz’s supervision. A
       significant emphasis of this plan, Graber explained, was to minimize estate taxation while
       providing an orderly disposition of property upon death. He asserted that, because of the tax
       planning that had been implemented, the majority of the property currently owned by the
       various trusts should not be subject to estate taxation upon the death of John or Janet. The
       ultimate beneficiaries of the tax planning are the parties’ children and their further
       descendants. Graber identified the myriad trusts that John and Janet established, and he
       explained the estate-planning advantages that those trusts provided. Graber also asserted in his
       affidavit that John engaged in loan transactions with many of the trusts. According to Graber,
       those transactions were authorized by the provisions of the trust documents. Furthermore,
       Graber attested that most of the trusts contained provisions designed to ensure that they would
       be taxed as “grantor trusts.” Among those provisions were the power of the trustees to lend
       money to the grantor without adequate security and the power of the grantor to substitute
       property of equivalent value. According to Graber, “[t]his is beneficial from an overall family
       tax perspective, since property owned by John or Janet, which would ultimately be subject to
       estate taxes, is being used to pay the income tax obligations of trusts that will not be subject to
       estate taxes.”
¶ 10       John also attached his own affidavit in support of his motion for summary judgment. He
       averred as follows. In December 2004, he retained Katten Muchin to prepare an estate plan for
       himself and Janet. The purposes of the estate plan were to provide for an orderly disposition of
       property upon his and Janet’s deaths and to minimize estate taxation in the process of
       transferring wealth to their children. Pursuant to that plan, between 2005 and 2012, he and/or
       Janet established dozens of trusts, many of which were grantor retained annuity trusts
       (GRATs). During that same time period, he and/or Janet gifted and sold assets to the trusts. In
       doing so, he intended to irrevocably divest himself of ownership of those assets. To the best of
       his knowledge, he, as grantor, acted consistently with the terms of the trust agreements. He
       undertook loan transactions with “virtually all of the trusts” by borrowing principal pursuant to
       a series of revolving loan agreements and promissory notes. He also made loans to the trusts
       and sold assets to them, the latter event being an exercise of his right as grantor to substitute
       assets of equivalent value. The gift-tax returns that he and Janet filed from 2005 to 2012
       reflected the assets that they transferred to the trusts. John identified in his affidavit the various
       trusts that were established. He also indicated when and how each trust was funded and, in the
       case of the GRATs, provided the date that each trust either had terminated or was expected to
       mature. He further documented his numerous loan transactions, some of which occurred
       almost immediately after the initial funding of the trusts.



                                                     -3-
¶ 11       Michael LaRocque, John’s brother, submitted an affidavit in support of John’s motion for
       summary judgment. He averred the following. He served as either the trustee or the trust
       protector of numerous trusts established by John and Janet. He understood that the purposes of
       the trusts were to provide an orderly distribution of property upon John’s and Janet’s deaths
       and to transfer wealth to their children while minimizing estate taxation. Michael consulted
       with Graber on an ongoing basis regarding the trust transactions to ensure adherence to the
       purposes of the trusts.
¶ 12       Daniel Asher signed an affidavit, averring as follows. He had known John since 1980, and
       they had been friends and business partners for more than 20 years. Asher was the trustee and
       investment advisor of some of the trusts at issue. In those capacities, he executed numerous
       documents, including purchase agreements, promissory notes, assignments, and loan
       agreements between John and the trusts. To the best of Asher’s knowledge, all such loan and
       purchase transactions were in accordance with both his own fiduciary duties and the express
       provisions of the trust agreements.
¶ 13       The final affidavit that John submitted in support of his motion for summary judgment was
       from Fred Goldman. Goldman indicated that he was the chief financial officer of Equitec
       Group LLC, which was a holding company that supported the trading activities of John, Asher,
       and their respective trusts. Goldman was “highly familiar with the structure and mechanics” of
       the irrevocable trusts at issue. Because of that familiarity, John asked him to prepare a
       summary for each trust, setting forth the initial funding and the subsequent loan transactions
       involving John. Over the course of approximately 20 pages in his affidavit, Goldman
       summarized the history of transactions for each trust. The summaries reflected that John
       borrowed extensively from the trusts, but that he repaid the loans with interest. Certain loans
       were outstanding as of the date Goldman executed the affidavit.
¶ 14       Janet filed an 80-page memorandum, opposing John’s motion for summary judgment. She
       insisted that it was not until discovery in this action that she learned of “the extent of the trust
       work John had engaged in during the course of the marriage.” She also discovered that she
       would be excluded as a beneficiary of some of the trusts in the event of a divorce from John.
       Janet emphasized that Graber acknowledged in his deposition that he never communicated
       with her about the trusts. She said that her only involvement with the trusts was to blindly sign
       documents based on John’s “misrepresentations.” She claimed that, since 2005, she had been
       “the unwilling and unsuspecting victim of an ongoing scheme at the hands of John.”
¶ 15       Janet also argued in her memorandum opposing summary judgment that the majority of the
       assets in the trusts had been transferred while the marriage was undergoing an irretrievable
       breakdown: i.e., after 2010. Janet conceded that “the trusts, on their face, make it appear as
       though John has made irrevocable gifts to the third-party entit[ies].” Nevertheless, she argued,
       Romano and Johnson did not support John’s legal position, as the transfers at issue were
       “illusory and/or colorable” and without “the requisite donative intent.” Some of the factors that
       Janet cited in support of her contention that John had not relinquished control over the assets in
       the trusts were that he borrowed funds from the trusts, he named a close friend and his brother
       as trustees, and “[a]ll transactions with the trusts [were] with people related to John in some
       form.” Janet repeatedly complained that she was missing information with respect to the trusts
       and that she required additional discovery.
¶ 16       Janet submitted a long list of materials as exhibits to her memorandum opposing summary
       judgment. Two of those exhibits were affidavits. One was from her accounting expert, Tom

                                                    -4-
       Levato. Levato identified scores of purported deficiencies in John’s production of documents
       during discovery. Janet also submitted her own affidavit, in which she averred as follows. She
       never consulted with or was advised by any attorney from Katten Muchin or Drinker Biddle.
       She knew that John had established a qualified personal residence trust, but she was not aware
       that either she or John had established or funded any other trusts. During these divorce
       proceedings, she learned that her signature appeared on a number of trust documents. Although
       her signature appeared to be genuine, she never signed those documents knowing the nature of
       what she was signing. To that end, during the marriage, John would frequently ask her to sign
       documents without telling her what she was signing. Instead, he “would simply state that the
       documents were ‘just business’ or ‘nothing to worry about’ or ‘for the children’ or ‘for tax
       purposes.’ ” She was never asked to sign any document that she knew related to a trust.
¶ 17        According to Janet’s affidavit, she and John began experiencing marital difficulties in late
       2010. Prior to filing the dissolution action, she never knew that she was either the trustee or the
       beneficiary of any trust. Nor did Asher or Michael LaRocque ever contact her regarding the
       trusts. In June 2015, she requested trust documents from Asher and Michael, but she did not
       receive those documents. Prior to petitioning for divorce, she was not aware of any
       transactions with or gifts of property to the trusts. She was also unaware that John funded the
       trusts with marital assets and that he borrowed extensively from the trusts. Although she was
       designated as a trustee of certain trusts, she never approved any loans for John, and she did not
       know that he could borrow from any trust.
¶ 18        Following a lengthy hearing at which the court entertained argument from the parties’
       attorneys, the court granted John’s motion for summary judgment. The court determined that
       the trusts at issue were “separate legal entities,” in the sense that “neither party has a property
       interest in those trusts,” and that “neither the trusts nor their assets [were] includable in the
       parties’ marital estate or in either party’s nonmarital estate.” In the course of explaining its
       ruling, the court emphasized that the trusts were not illusory in form, given that they were all
       created by written agreements. Janet’s failure to read documents before signing them was no
       defense. The court likewise determined that the trusts were not illusory in substance because
       lending is a common and proper purpose of such trusts and John repaid his loans. There was
       also no indication that the trusts had lost money or that the trustees had breached their fiduciary
       duties. The court stressed that its ruling did not preclude Janet from subsequently arguing at
       trial that, by creating these trusts, John nevertheless committed dissipation or fraud against
       Janet.

¶ 19                 B. Proceedings Following Summary Judgment and Prior to Trial
¶ 20       This litigation, which was rather contentious from the outset, became even more so during
       the course of briefing and arguing John’s motion for summary judgment. John ultimately filed
       a motion for sanctions against Janet and her counsel—the law firm of Rosenfeld, Hafron,
       Shapiro & Farmer—pursuant to Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018) and section
       508(b) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/508(b)
       (West 2016)). According to John, in the course of opposing his motion for summary judgment,
       Janet and her counsel “pursued a no-holds-barred litigation strategy characterized by
       misrepresentations of the law and the facts, baseless and frivolous claims and motions, and
       irresponsible accusations of wrongdoing against John and others.” The court did not rule on
       this motion until after trial.

                                                    -5-
¶ 21       Meanwhile, the court intervened in a number of heated discovery disputes between the
       parties. One of the primary areas of disagreement was whether Janet had received all of the
       documents she requested from John. The court addressed these matters at a lengthy hearing on
       February 10, 2016. Janet’s lead attorney, Rosenfeld, informed the court that, instead of
       personally reviewing the documents that John was producing in discovery, his office was
       submitting those documents to an accounting firm for review. According to Rosenfeld, the
       accountants informed him that they did not have certain documents, even though John’s
       counsel insisted that he produced them. At a subsequent hearing on February 22, 2016, Shaska
       Dice, an attorney who worked with Rosenfeld, acknowledged that some of the documents that
       Rosenfeld had claimed were missing had simply not been inventoried by Janet’s accountant.
       John subsequently filed a second motion for sanctions against Janet and her counsel pursuant
       to Rule 137 and section 508(b) of the Act for their conduct related to discovery. The court did
       not rule on that motion until after trial.

¶ 22                                                 C. Trial
¶ 23        Janet served John with a notice of intent to claim dissipation. John admitted to dissipation
       of approximately $209,000 in connection with certain of his expenditures after the dissolution
       action was filed. That was apparently only a fraction of the amount that Janet claimed John had
       dissipated.
¶ 24        The matter proceeded to trial in two phases. In the first phase, the court heard evidence
       regarding the date that the marriage began its irretrievable breakdown. The second phase
       focused on issues relating to support obligations and the distribution of property.
¶ 25        The trial was originally scheduled for six dates in June 2016. On each of those dates, three
       attorneys appeared in court on Janet’s behalf: Rosenfeld, Dice, and Andrew Harger. On the
       fourth day of trial, the court noted that it would need to set more dates, as it was evident that the
       trial would not conclude within the allotted time. When the court mentioned scheduling
       additional dates, Rosenfeld informed the court that Dice was expecting a baby the next month.
       Despite Rosenfeld’s protests that he “absolutely cannot proceed without” Dice, the court
       scheduled additional trial dates in July. Janet subsequently filed an emergency motion to
       continue the trial based on Dice’s unavailability. The court denied that motion. For the
       remainder of the trial, Rosenfeld and Harger appeared each day except for the final day, when
       only Rosenfeld appeared.

¶ 26                                       1. Phase One of Trial
¶ 27       The trial record is voluminous. Recounting all of the evidence presented would be neither
       practical nor necessary for the resolution of this appeal. It will suffice to say that John and Janet
       were the only witnesses during the first phase of the trial and that they presented wildly
       different accounts of when their marriage started to break down. Generally, the evidence
       showed that the parties’ eldest son suffered a very serious deterioration in health in late 2010
       and passed away in June 2014. Janet believed that the dynamic of the marriage began to change
       in the wake of the son’s change in health. Although the evidence showed that John and Janet
       sporadically consulted with or attempted to contact divorce attorneys during 2012 (or, in
       Janet’s case, perhaps as early as 2011), neither of them actually retained counsel until the fall
       of 2013. Even after retaining counsel, John and Janet did not immediately petition for divorce.
       Instead, their attorneys exchanged letters while John and Janet both continued to live in the

                                                     -6-
       marital residence until the spring of 2014. The evidence showed that John and Janet took a trip
       to Mexico together during late January or early February 2014. Shortly after returning, they
       participated in mediation sessions, which proved unsuccessful. Janet petitioned for dissolution
       of the marriage in May 2014.
¶ 28       Janet testified that the marriage began to deteriorate in 2011 as she became the primary
       caretaker for their ailing son while John rejected her requests to work and travel less.
       Beginning in 2011, Janet explained, she and John generally stopped going on dates together,
       and their social life consisted primarily of attending events with their family. She testified that
       in August 2013, John told the family that he intended to move out of the marital residence.
       According to Janet, she discovered in December 2013 that someone who she believed was
       John’s paramour was contacting him. Janet related that the purpose of the trip to Mexico in
       early 2014 was to discuss divorce. She claimed that the reasons she did not pursue divorce until
       2014 were that it would have been too much for the family to handle in light of the issues with
       their eldest son and that John had control over the family’s finances. Through her attorney’s
       examination of John, Janet attempted to establish that, after consulting with divorce lawyers in
       2012, John engaged in a series of financial transactions that removed money from the marital
       estate.
¶ 29       John, on the other hand, testified that the marriage did not begin its irretrievable breakdown
       until March or April 2014. He maintained that he at all times worked with Janet to care for their
       ailing son, and he denied ever abandoning Janet. He recalled that he and Janet communicated
       and socialized with each other normally through 2013. Over Janet’s objections, John
       introduced into evidence printouts of the parties’ text messages from late 2010 to December
       2012. (John said that he was unable to obtain their text messages after December 2012.)
       Although John admitted that both he and Janet contacted divorce attorneys in 2012, he testified
       that things returned to normal after they discussed the matter and agreed they did not want a
       divorce. John insisted that he did not divest himself of assets after speaking with a divorce
       attorney. He denied engaging in divorce planning, and he said that his various financial
       transactions were part of an ongoing estate plan. He also denied being in a dating relationship
       with a paramour in December 2013. Moreover, John testified, even after he and Janet retained
       divorce attorneys in the fall of 2013, they shared a bedroom until March 2014. John claimed
       that the purpose of the trip to Mexico in 2014 was to have a good time, not to discuss divorce.
       According to John, their relationship was “good” when they returned from Mexico in early
       February, and things did not get volatile between them until a month later.
¶ 30       The court found that February 1, 2014, was the date that the marriage began its irretrievable
       breakdown. The court noted that, although Janet claimed to have known in 2011 that divorce
       was inevitable, there was no evidence that she attempted to talk to John about attending
       counseling or saving the marriage. The court found that surprising, given that the parties had
       been married 25 years, had raised four children together, and had “invested a lot into this
       marriage.” The court stated that it had to look to the objective evidence to determine when the
       marriage broke down. According to the court, the parties’ text-message communications were
       “obviously crucial to that.” The court cited multiple examples of text messages that
       demonstrated “positive communication” that was typical of a married couple. The court
       observed that, even in the one instance where the text messages reflected some sort of
       disagreement between the parties, the exchange was neither confrontational nor derogatory.
       The court identified other objective indications that the marriage was not irretrievably


                                                    -7-
       breaking down between 2011 and 2013, such as the parties’ sharing a bedroom and socializing
       with friends. Although John and Janet contacted divorce attorneys at certain points, the court
       found that this “really doesn’t mean anything,” because they did not file for divorce.
¶ 31       The court found that “things started to change” in fall 2013 when the parties actually
       retained divorce attorneys. To that end, the court credited Janet’s testimony that in August
       2013 the parties discussed ending the marriage. However, the court did not know whether John
       and Janet were “really trying to get a divorce” at that point or were instead still trying to save
       the marriage, given that they continued to reside together in the marital residence and did not
       immediately petition for divorce. Additionally, given that Janet believed that John had a
       paramour as of December 2013, the court failed to understand why John and Janet went to
       Mexico together in January 2014. In the court’s opinion, it was “really, really hard to say that
       the marriage [was] irretrievably broken” if Janet went on a trip with John, despite believing
       that he had a paramour. The court discredited Janet’s testimony that the purpose of the trip was
       to discuss divorce. The court instead deduced that this was “a last ditch effort” to save the
       marriage before starting mediation, which ultimately proved unsuccessful.
¶ 32       Addressing Janet’s divorce planning theory, the court agreed, as a general principle, that if
       John were “scheming for this divorce” and “actually doing divorce planning to minimize his
       estate,” that would be a clear indication that the parties were not working together during the
       time periods at issue. Although Janet introduced evidence of a number of John’s financial
       transactions during and after 2012, the court found that this evidence was presented in a
       vacuum. Specifically, there was no indication that these transactions were unusual for John. To
       the contrary, the court found that John had funded trusts for a long period of time. There was
       nothing causing the court to think that John was purposefully diminishing his estate.

¶ 33                                        2. Phase Two of Trial
¶ 34       Having established February 1, 2014, as the date the marriage began its irretrievable
       breakdown, the matter proceeded to the second phase of trial, regarding support obligations
       and division of property. Some of the matters addressed during this portion of the trial—such
       as disputes relating to the valuation of assets, Janet’s reasonable monthly expenses, and certain
       of John’s recent expenditures—are not directly relevant to this appeal. However, one of Janet’s
       contentions during the second phase of trial was that John depleted the marital estate over the
       course of many years by transferring large sums of money to the irrevocable trusts. Janet
       maintained that this argument was distinct from her claim of dissipation, and she proposed that
       the court could consider John’s actions as a factor in her favor when dividing the marital estate.
       See 750 ILCS 5/503(d)(1) (West 2016) (directing the trial court to consider “each party’s
       contribution to the acquisition, preservation, or increase or decrease in value of the marital or
       non-marital property” (emphasis added)). Over John’s objections, the court allowed Janet to
       advance her depletion theory. Janet’s counsel also questioned John at length about the
       substantial amounts of money he borrowed from, and paid back to, the irrevocable trusts. John
       asserted that he generally used the money he borrowed to service other existing debt, to pay
       bills, or to invest. According to John, since the 1980s, he had often taken out loans as part of his
       employment as a trader and investor.




                                                    -8-
¶ 35                             D. Judgment for Dissolution of Marriage
¶ 36       On November 1, 2016, the court entered a judgment for dissolution of marriage. The court
       rejected Janet’s argument that the trusts were part of a divorce-planning scheme designed to
       harm the marital estate. Instead, the court found, in addition to offering tax benefits to the
       parties’ children, the trusts provided John with capital for investing while protecting the
       marital estate from the effects of bad investments. The court determined that, contrary to
       Janet’s claim that John used the trusts as his personal “piggy bank,” John always repaid the
       loans with interest. The court found no case law supporting that estate planning for the benefit
       of the parties’ children was tantamount to diminishing the marital estate.
¶ 37       The court determined that the net value of the marital estate was $21,129,655. The court
       divided the estate equally between John and Janet. In explaining its reasons for doing so, the
       court once again rejected Janet’s argument that John depleted the marital estate from 2005
       through 2013 by funding irrevocable trusts. The court deemed Janet’s argument “extremely
       unpersuasive, both legally and factually,” given that she signed joint gift tax returns, she failed
       to provide evidence of what portion of their estate was contributed to the trusts, she failed to
       provide evidence of any breach of fiduciary duty by the trustees, and the trusts protected the
       marital estate from John’s volatile industry.
¶ 38       The court awarded Janet permanent maintenance in the amount of $30,000 per month.
       Addressing John’s two pending motions for sanctions, the court entered sanctions against
       Rosenfeld, in the form of a $50,000 judgment against him and in favor of John, due to
       Rosenfeld’s “unnecessary and unsupported litigation that increased the costs of litigation.”
¶ 39       John filed a motion to reconsider the judgment for dissolution of marriage. The court
       modified the judgment in certain respects that are not relevant to this appeal. Janet and
       Rosenfeld filed separate notices of appeal, and we consolidated their appeals.

¶ 40                                            II. ANALYSIS
¶ 41      Janet argues that (1) the court erred in granting summary judgment in favor of John, (2) the
       court erred in failing to rule that the marital estate had been depleted, (3) the court erred “in all
       aspects of dissipation,” and (4) the court should have granted her emergency motion to
       continue the trial. Rosenfeld separately argues that the court abused its discretion in
       sanctioning him.

¶ 42                             A. John’s Motion for Summary Judgment
¶ 43       Janet first argues that the court erred in granting summary judgment in John’s favor with
       respect to the irrevocable trusts. Summary judgment is proper where “the pleadings,
       depositions, and admissions on file, together with the affidavits, if any, show that there is no
       genuine issue as to any material fact and that the moving party is entitled to a judgment as a
       matter of law.” 735 ILCS 5/2-1005(c) (West 2016). Where the material facts are disputed or
       where reasonable people could draw different inferences from the facts, summary judgment is
       inappropriate. In re Marriage of Dann, 2012 IL App (2d) 100343, ¶ 62. In ruling on a motion
       for summary judgment, the court must construe the pleadings, depositions, admissions, and
       affidavits liberally in favor of the party opposing the motion. Dann, 2012 IL App (2d)
       100343, ¶ 62. We review de novo the court’s order granting summary judgment. Dann, 2012
       IL App (2d) 100343, ¶ 62.


                                                     -9-
¶ 44        We begin with an overview of Johnson and Romano. Johnson involved two separate cases
       in which the plaintiff husbands challenged their respective wives’ transfers of property to third
       parties. Johnson, 73 Ill. 2d at 349. Specifically, one of the wives settled a revocable trust
       months before she died; she funded that trust with substantially all of her assets, and she
       designated various family members other than her husband as the primary beneficiaries upon
       her death. Johnson, 73 Ill. 2d at 350-51. The wife in the other case opened joint savings
       accounts with her sister-in-law for the express purpose of ensuring that her property would not
       pass to her husband when she died. Johnson, 73 Ill. 2d at 352-53. After the wives died, the
       husbands filed lawsuits challenging the transfers. Johnson, 73 Ill. 2d at 351-53. Neither was
       successful in the trial court, and they both appealed. Johnson, 73 Ill. 2d at 352-53.
¶ 45        Our supreme court explained that, with the exception of Totten trusts, 1 “no general
       principles have emerged invalidating such other inter vivos transfers per se in respect to the
       marital rights of surviving spouses.” Johnson, 73 Ill. 2d at 356-57. The reason is that “the
       owner of property has an absolute right to dispose of his property during his lifetime in any
       manner he sees fit, and he may do so even though the transfer is for the precise purpose of
       minimizing or defeating the statutory marital interests of the spouse in the property conveyed.”
       Johnson, 73 Ill. 2d at 357. Indeed, the court continued, “[s]uch a gift or transfer is not
       vulnerable or subject to attack by the surviving spouse unless the transaction is a sham and is
       ‘colorable’ or ‘illusory’ and is tantamount to a fraud.” Johnson, 73 Ill. 2d at 358.
¶ 46        According to the court, although case law on the topic used the phrase “ ‘intent to
       defraud,’ ” “[w]hen the cases discuss fraud on the marital rights of the surviving spouse, they
       are not considering fraud in the traditional sense.” Johnson, 73 Ill. 2d at 358. Instead, the court
       explained, the phrase “ ‘intent to defraud’ ” “must be construed in connection with the words
       ‘illusory’ and ‘colorable.’ ” Johnson, 73 Ill. 2d at 359. To that end, “an illusory transfer is one
       which takes back all that it gives, while a colorable transfer is one which appears absolute on
       its face but due to some secret or tacit understanding between the transferor and the transferee
       the transfer is, in fact, not a transfer because the parties intended that ownership be retained by
       the transferor.” Johnson, 73 Ill. 2d at 359. The court thus held:
                “[A]n inter vivos transfer of property is valid as against the marital rights of the
                surviving spouse unless the transaction is tantamount to a fraud as manifested by the
                absence of donative intent to make a conveyance of a present interest in the property
                conveyed. Without such an intent the transfer would simply be a sham or merely a
                colorable or illusory transfer of legal title.” Johnson, 73 Ill. 2d at 361.
       Applying these standards to the facts adduced at trial in the respective cases at hand, the court
       determined that none of the transfers were vulnerable to attack. Johnson, 73 Ill. 2d at 363, 368.
¶ 47        In Romano, this court applied the principles articulated in Johnson to the context of a
       divorce proceeding involving irrevocable trusts. In that case, the husband, Daniel, had
       nonmarital interests in six family businesses. Romano, 2012 IL App (2d) 091339, ¶¶ 5, 7, 52,
       54, 65, 73. During his marriage to Cynthia, Daniel’s family “began to implement an estate plan
       that ultimately involved transferring the family’s interests in these entities into and out of
       various trusts.” Romano, 2012 IL App (2d) 091339, ¶¶ 4-5. Specifically, Daniel established
       three irrevocable trusts, two of which were GRATs. Romano, 2012 IL App (2d) 091339,

           A Totten trust is “[a] revocable trust created by one’s deposit of money, typically in a savings
           1

       account, in the depositor’s name as trustee for another.” Black’s Law Dictionary 1552 (8th ed. 2004).

                                                    - 10 -
       ¶¶ 5, 11. Daniel argued that the assets in those trusts “constituted third-party property and
       therefore were not subject to allocation by the court.” Romano, 2012 IL App (2d)
       091339, ¶ 27. One of Cynthia’s arguments in response was that Daniel’s transfers to and from
       the trusts constituted a fraud on her marital rights. Romano, 2012 IL App (2d) 091339, ¶ 99.
       Jay Tarshis, a trusts and estates attorney, testified on Cynthia’s behalf at trial and opined that
       the trusts “ ‘contained certain ties or connections which demonstrated that [Daniel] had
       retained sufficient control of the trusts to make the transfer of assets illusory and/or
       colorable.’ ” Romano, 2012 IL App (2d) 091339, ¶ 101. Cynthia claimed that she did not know
       about any of those ties until after the dissolution action commenced. Romano, 2012 IL App
       (2d) 091339, ¶ 101. The trial court granted Daniel’s motion for a directed finding against
       Cynthia as to her claim of fraud on her marital rights. Romano, 2012 IL App (2d) 091339, ¶ 99.
¶ 48        On appeal, citing Johnson, we explained:
                     “In Illinois, an owner has an absolute right to dispose of his property during his
                lifetime in any manner he sees fit, and he may do so even though the transfer is for the
                precise purpose of defeating his spouse’s statutory marital interests in the property
                conveyed. [Citation.] As such, a transfer is not vulnerable to attack by a spouse unless
                the transaction ‘is a sham and is colorable or illusory and is tantamount to a fraud.’ ”
                (Internal quotation marks omitted.) Romano, 2012 IL App (2d) 091339, ¶ 103 (quoting
                Johnson, 73 Ill. 2d at 358).
       In a footnote, we asserted: “While Johnson dealt with an inter vivos transfer of property in
       relation to the rights of a surviving spouse, the same test may be properly applied with respect
       to dissolution proceedings.” Romano, 2012 IL App (2d) 091339, ¶ 103 n.6. In support of that
       proposition, we cited Hofmann v. Hofmann, 94 Ill. 2d 205, 231 (1983) (Ryan, C.J., concurring
       in part and dissenting in part).
¶ 49        We affirmed the directed finding in favor of Daniel, holding that the trial court’s ruling was
       not against the manifest weight of the evidence. Romano, 2012 IL App (2d) 091339, ¶ 114. We
       reasoned that, although Tarshis identified certain ties that he believed rendered the trusts at
       issue illusory, he also made numerous concessions that allowed the trial court to reject his
       opinion. Romano, 2012 IL App (2d) 091339, ¶ 114. Among Tarshis’s concessions was that
       three of the proposed ties—naming a family member as a trustee, retaining the ability to
       substitute assets in the trusts with other assets, and retaining the ability to obtain unsecured
       loans from the trusts—were identified in the Internal Revenue Code as features of grantor
       trusts. Romano, 2012 IL App (2d) 091339, ¶¶ 109, 114. Moreover, although Cynthia’s
       interests in the trusts at issue would terminate upon the dissolution of the marriage, we noted
       that Tarshis acknowledged that Daniel had named Cynthia as a beneficiary, despite having no
       obligation to do so. Romano, 2012 IL App (2d) 091339, ¶¶ 112-14. In the process of
       distinguishing a case that Cynthia relied on, we emphasized that (1) Daniel did not create the
       disputed trusts in contemplation of divorce, and the estate plan predated the dissolution
       petition by five years, (2) there was no indication that Daniel discussed divorce ramifications
       when preparing the estate plan with his attorney, and (3) there was no evidence that Daniel
       made any misrepresentations to Cynthia about the estate plan or otherwise forced her to enter
       an agreement regarding the allocation of assets upon divorce. Romano, 2012 IL App (2d)
       091339, ¶ 118.
¶ 50        Under the standards articulated in Johnson, and in light of this court’s opinion in Romano,
       it is clear that John was entitled to summary judgment on his contention that the trusts and the

                                                   - 11 -
       assets therein were not part of the parties’ marital estate. John met his initial burden by
       presenting six affidavits, which collectively established that the trusts were valid and that he
       conveyed assets to the trusts with donative intent. Specifically, John demonstrated that the
       trusts were funded as part of a comprehensive estate plan designed to provide an orderly
       disposition of property upon the parties’ deaths while minimizing exposure to estate taxation.
¶ 51       Janet never disputed that the trusts were valid and distinct legal entities. The limited
       question before the trial court was whether there was a genuine issue of material fact as to
       whether the transfers to the trusts were nevertheless tantamount to a fraud due to “the absence
       of donative intent to make a conveyance of a present interest in the property conveyed.”
       Johnson, 73 Ill. 2d at 361; see also Romano, 2012 IL App (2d) 091339, ¶ 103. The trusts were
       irrevocable, so John certainly could not transfer assets out of the trusts at will. That fact alone
       made it an uphill battle for Janet to argue that the transfers to the trusts were “illusory” or
       “colorable.” See Johnson, 73 Ill. 2d at 359 (“[A]n illusory transfer is one which takes back all
       that it gives, while a colorable transfer is one which appears absolute on its face but due to
       some secret or tacit understanding between the transferor and the transferee the transfer is, in
       fact, not a transfer because the parties intended that ownership be retained by the transferor.”).
¶ 52       Unlike the wife in Romano, Janet did not produce expert testimony to question the
       legitimacy of the trusts and the various transfers. Instead, Janet relied on her own affidavit. She
       acknowledged signing trust documents but generally professed ignorance due to her failure to
       read those documents. As the trial court correctly determined, that was not a defense. See
       Schweihs v. Chase Home Finance, LLC, 2016 IL 120041, ¶ 57 (“In the absence of fraud, which
       must be proved by clear and convincing evidence [citation], a man in possession of all his
       faculties who signs a contract cannot relieve himself from the obligations of the contract by
       saying he did not know or understand what it contained.”). The “misrepresentations” that Janet
       claimed John made in connection with having her sign the documents were not
       misrepresentations at all. Janet averred that John told her that the documents were “just
       business,” “nothing to worry about,” “for the children,” or “for tax purposes.” None of John’s
       purported statements were palpably untrue or even misleading. We are also mindful that the
       estate planning process in this case was put into motion approximately six years before Janet
       claimed the marriage started to break down and nine years before she petitioned to dissolve the
       marriage. This is not a case like In re Marriage of Frederick, 218 Ill. App. 3d 533, 539 (1991),
       for example, where the husband changed his estate plan after consulting with a divorce
       attorney, procured his wife’s signature on a document by misrepresenting its meaning, and
       shortly thereafter petitioned for divorce.
¶ 53       In her memorandum opposing summary judgment, Janet said that she had no input
       regarding the estate planning process and that she never even met with the estate planning
       attorneys. Be that as it may, attorney Hartz testified in his deposition that it is not unusual to
       deal with just one spouse for purposes of estate planning.2 Janet fails to direct our attention to
       any evidence in the record to the contrary. Janet also mentioned that, in the event of a divorce,
       she would no longer be a beneficiary of some of the trusts. But she does not explain why such
       a provision in the trust agreements would inherently render any transfers to the trusts “illusory”
       or “colorable.” We note that John was likewise excluded as a beneficiary of Janet’s gift trust
       and her nonexempt gift trust if he divorced Janet. We also note that the wife in Romano was

          2
           Janet included Hartz’s deposition as an exhibit to her memorandum opposing summary judgment.

                                                   - 12 -
       excluded as a beneficiary of the disputed trusts in the event of a divorce (Romano, 2012 IL App
       (2d) 091339, ¶ 113), yet this court upheld the trial court’s finding that there was no fraud
       against her marital interests.
¶ 54       In arguing that John retained control over the assets in the trusts, Janet pointed out that
       John named his close friend and his brother as trustees, he borrowed extensively from the
       trusts, and he retained the power to substitute assets in the trusts for other assets. But Graber’s
       affidavit, which was submitted in support of John’s motion for summary judgment, established
       that two of the features of grantor trusts are (1) the power of the trustee to lend to the grantor
       without adequate security and (2) the power of the grantor to substitute property of equivalent
       value. The wife’s expert in Romano testified similarly. Romano, 2012 IL App (2d)
       091339, ¶ 109. Furthermore, Janet failed to demonstrate that it was improper for John to
       designate his close friend and his brother as trustees. In fact, Hartz indicated in his deposition
       that it is very typical for a trustee to be a business partner of the grantor.
¶ 55       Contrary to what Janet implied in her memorandum opposing summary judgment, there
       was also no evidence that the trustees breached their fiduciary duties. Although John routinely
       borrowed money from the various trusts with the trustees’ approval, and in some cases did so
       almost immediately after funding the trusts, the transactions were always documented by loan
       agreements. John repaid those loans with interest. And while Janet repeatedly asserted in her
       memorandum opposing summary judgment that she required additional discovery with respect
       to the trusts, she does not identify that on appeal as a reason for reversing the court’s judgment.
¶ 56       It is important to highlight the narrow scope of the trial court’s summary judgment ruling.
       The court declared that the trusts at issue were “separate legal entities” and that “neither the
       trusts nor their assets [were] includable in the parties’ marital estate or in either party’s
       nonmarital estate.” There being no evidence that John lacked donative intent or that he
       otherwise improperly retained control over the assets that were transferred to the trusts,
       summary judgment on that limited issue was appropriate. The court did not preclude Janet
       from subsequently arguing at trial that, by transferring assets to the trusts, John nevertheless
       committed dissipation or otherwise depleted the marital estate. Therefore, Janet’s contention in
       her brief on appeal that the court “embraced a mechanism whereby persons obtaining great
       wealth during long years of marriage *** can remove that from any consideration in the
       marital estate” is inaccurate.
¶ 57       Janet attempts to distinguish Romano both procedurally and factually. Although she is
       correct that Romano involved a grant of a directed finding rather than a grant of summary
       judgment, the substantive legal principles espoused in Romano and Johnson are equally
       applicable here. And while Janet identifies numerous purported factual distinctions between
       Romano and the instant case, she fails to explain why any of those matters are so significant as
       to render that case inapplicable.
¶ 58       Janet contends that the trial court’s ruling undermines the presumption that property
       acquired during a marriage is marital property. For the same reasons, she criticizes the Romano
       court’s decision to apply the holding of Johnson in a divorce setting. Janet directs our attention
       to section 503(b)(1) of the Act, which provides, in relevant portion: “For purposes of
       distribution of property, all property acquired by either spouse after the marriage and before a
       judgment of dissolution of marriage or declaration of invalidity of marriage is presumed
       marital property.” 750 ILCS 5/503(b)(1) (West 2016). She also cites cases containing
       boilerplate language that there is a preference for classifying property as marital property, and

                                                   - 13 -
       that a party claiming a nonmarital interest bears the burden of proving by clear and convincing
       evidence that the property falls into one of the enumerated statutory exceptions.
¶ 59        Janet’s arguments miss the mark. The statute and the cases she discusses pertain to
       distinguishing between marital property and nonmarital property. Irrespective of whether
       property is marital or nonmarital, it is before the court in a proceeding for dissolution of
       marriage and is subject to distribution. See 750 ILCS 5/503(d) (West 2016) (“In a proceeding
       for dissolution of marriage or declaration of invalidity of marriage, *** the court shall assign
       each spouse’s non-marital property to that spouse. It also shall divide the marital property
       without regard to marital misconduct in just proportions ***.”). The issue here was completely
       different: whether the assets in the irrevocable trusts were before the court in the first instance
       and therefore subject to distribution. Nothing in Romano undermines the presumption that
       property acquired during the marriage is marital property. To the extent that Janet’s arguments
       reflect a broader concern that spouses can in all cases transfer assets with complete immunity,
       her concern is misplaced. In appropriate cases, such as where the circumstances reflect that one
       party intended to defraud the other, courts will not hesitate to set aside transfers to trusts. See,
       e.g., Frederick, 218 Ill. App. 3d at 539. However, as explained above, this is not such a case.
¶ 60        Janet also asserts that, in the portion of the judgment for dissolution of marriage addressing
       the issue of sanctions against her counsel, the court “commented on the summary judgment
       procedure” and “chastised [her] for not providing any counter-affidavits” in opposition to the
       motion. According to Janet, the court erred in three respects: (1) she indeed provided her own
       counter-affidavit, along with other evidentiary materials, (2) the affidavits supporting John’s
       motion for summary judgment were “replete with conclusions and argument” in violation of
       Illinois Supreme Court Rule 191(a) (eff. Jan. 4, 2013), and (3) the real issue in the summary
       judgment motion was the circumstances surrounding the trusts, not the propriety of the trusts
       themselves.
¶ 61        These arguments are unpersuasive. Although Janet indeed attached numerous materials to
       her memorandum opposing summary judgment, as explained above, they evidenced no
       genuine issue of material fact precluding summary judgment. Additionally, for two distinct
       reasons, Janet forfeited any objection to the legal sufficiency of John’s affidavits. First, she
       failed to challenge those affidavits in the trial court. See Fooden v. Board of Governors of State
       Colleges & Universities, 48 Ill. 2d 580, 587 (1971) (“[T]he sufficiency of an affidavit cannot
       be tested for the first time on appeal where no objection was made either by motion to strike, or
       otherwise, in the trial court.”). She also failed to identify in her appellant’s brief any particular
       statements in the affidavits that she believed violated Rule 191(a). See Ill. S. Ct. R. 341(h)(7)
       (eff. Nov. 1, 2017) (points not argued in the appellant’s brief are forfeited and shall not be
       raised in a reply brief). We will not consider these arguments. Furthermore, Janet’s contention
       about focusing on the circumstances surrounding the trusts merely rehashes arguments that we
       have already addressed and rejected.
¶ 62        Janet finally criticizes the trial court for not determining the time of the irretrievable
       breakdown of the marriage before ruling on the motion for summary judgment. She has
       forfeited this argument by failing to cite authority. See Gakuba v. Kurtz, 2015 IL App (2d)
       140252, ¶ 19 (failure to cite relevant authority results in forfeiture of the argument, as it is not
       the role of the court to “research the issues on the appellant’s behalf”).




                                                    - 14 -
¶ 63      For all of these reasons, the trial court properly granted summary judgment in favor of John
       with respect to the trusts.

¶ 64                                  B. Depletion of the Marital Estate
¶ 65       Janet next argues that the trial court, when apportioning the parties’ marital property, erred
       in failing to rule that the marital estate had been depleted.
¶ 66       Section 503(d) of the Act directs the court to consider numerous factors when dividing
       marital property between the parties. 750 ILCS 5/503(d) (West 2016).
                “A reviewing court applies the manifest weight of the evidence standard to the factual
                findings for each factor on which a trial court may base its property disposition, but it
                applies the abuse of discretion standard in reviewing the trial court’s final property
                disposition (and how the trial court considers those factors).” In re Marriage of
                Vancura, 356 Ill. App. 3d 200, 205 (2005).
¶ 67       Janet directs her arguments toward the court’s factual findings rather than its ultimate
       disposition of the marital property. We thus employ the manifest-weight-of-the-evidence
       standard of review. A factual finding is not against the manifest weight of the evidence unless
       “ ‘the opposite conclusion is clearly evident or the finding is arbitrary, unreasonable, or not
       based in evidence.’ ” In re Marriage of Schneeweis, 2016 IL App (2d) 140147, ¶ 35 (quoting
       Samour, Inc. v. Board of Election Commissioners of the City of Chicago, 224 Ill. 2d 530, 544
       (2007)).
¶ 68       Janet focuses exclusively on section 503(d)(1), which provides that a court in a proceeding
       for dissolution of marriage or declaration of the invalidity of marriage
                “shall divide the marital property without regard to marital misconduct in just
                proportions considering all relevant factors, including:
                     (1) each party’s contribution to the acquisition, preservation, or increase or
                decrease in value of the marital or non-marital property, including (i) any decrease
                attributable to an advance from the parties’ marital estate under subsection (c-1)(2) of
                Section 501; (ii) the contribution of a spouse as a homemaker or to the family unit; and
                (iii) whether the contribution is after the commencement of a proceeding for
                dissolution of marriage or declaration of invalidity of marriage[.]” 750 ILCS
                5/503(d)(1) (West 2016).
       Following the first phase of the trial, the court determined that the parties’ marriage began to
       undergo an irretrievable breakdown on February 1, 2014. The practical result of that finding
       was that Janet was precluded from arguing in the second phase of the trial that John dissipated
       assets prior to that date. See Schneeweis, 2016 IL App (2d) 140147, ¶ 33 (defining dissipation
       as the “ ‘use of marital property for the sole benefit of one of the spouses for a purpose
       unrelated to the marriage at a time that the marriage is undergoing an irreconcilable
       breakdown’ ” (internal quotation marks omitted) (quoting In re Marriage of O’Neill, 138 Ill.
       2d 487, 497 (1990))). Over John’s objections, the court allowed Janet to present her theory
       that, for purposes of section 503(d)(1) of the Act, John nevertheless depleted the marital estate
       over the course of many years by transferring large sums of money to irrevocable trusts. The
       court ultimately rejected Janet’s theory as “extremely unpersuasive, both legally and
       factually,” given that she signed joint gift-tax returns, she failed to provide evidence of what
       portion of their estate was contributed to the trusts, she failed to provide evidence suggesting


                                                   - 15 -
       any breach of fiduciary duty by the trustees, and the trusts protected the marital estate from
       John’s volatile industry.
¶ 69       In his appellee’s brief, John argues that Janet’s “depletion” theory is merely an attempt to
       avoid the reality that dissipation can occur only while the marriage is undergoing an
       irretrievable breakdown. He further maintains that Janet’s theory is unsupported by the facts,
       as the parties had virtually no assets when they first married and John’s efforts as a successful
       investor increased their net worth to more than $21 million when the judgment for dissolution
       was entered.
¶ 70       John raises legitimate concerns about whether Janet’s depletion theory was an improper
       attempt to circumvent the court’s ruling regarding the date that the marriage began its
       irretrievable breakdown. However, we need not comment further on this issue. The court
       indeed allowed Janet to advance her depletion theory, and the court provided compelling
       reasons for rejecting that theory, based on the facts presented at trial. The evidence supported
       the court’s findings that the trusts at issue served proper family purposes and were managed
       appropriately. Moreover, given that the court cited Janet’s signature on the gift-tax returns as
       one of its reasons for rejecting her depletion theory, it seems that the court did not find Janet’s
       claims of lack of knowledge of the trusts to be entirely credible. See Romano, 2012 IL App
       (2d) 091339, ¶ 95 (“As the trier of fact, the trial court was in a superior position to observe the
       demeanor of the witnesses, determine and weigh their credibility, and resolve any conflicts in
       their testimony.”). The court’s findings were not against the manifest weight of the evidence.
¶ 71       The two cases Janet cites in support of her depletion theory are distinguishable. In In re
       Marriage of Norris, 252 Ill. App. 3d 230, 233 (1992), the evidence showed that the husband
       “spent millions of dollars on drugs, alcohol, women and poor business decisions during the
       marriage.” It appears from the appellate court opinion in Norris that the money the husband
       spent on such activities might have been his own nonmarital property. Even assuming that the
       money Mr. Norris squandered was marital property, any attempt by Janet to compare John’s
       conduct in creating the family trusts to Mr. Norris’s degenerate lifestyle is woefully off-base.
¶ 72       Janet also relies on In re Marriage of Lee, 246 Ill. App. 3d 628 (1993). That case involved
       dissipation, not depletion, of the marital estate for purposes of section 503(d)(1). Moreover,
       Lee bears no factual resemblance to the present case. In Lee, in the months immediately
       preceding the parties’ separation, the husband used $166,719 of marital funds to purchase
       bonds for his children and to contribute to their Totten trusts. Lee, 246 Ill. App. 3d at 631. On
       the day the parties separated, the husband transferred another $100,000 to an irrevocable trust
       for the benefit of the children. Lee, 246 Ill. App. 3d at 631. The appellate court determined that
       the husband’s history of transferring $20,000 to his children annually did not justify his
       substantially larger transfers in the months preceding the separation. Lee, 246 Ill. App. 3d at
       635. Unlike in Lee, there was no evidence here that John contributed unusual amounts of
       money to the irrevocable trusts in anticipation of imminent divorce proceedings.

¶ 73                                           C. Dissipation
¶ 74      Janet next argues that the court “erred in all aspects of dissipation.” Specifically, she
       contends that the court abused its discretion in admitting evidence of the parties’ text messages
       and set an incorrect time of the breakdown of the marriage.



                                                   - 16 -
¶ 75                                1. Admission of the Text Messages
¶ 76       We review the trial court’s decision to admit documentary evidence, including text
       messages, for an abuse of discretion. People v. Chromik, 408 Ill. App. 3d 1028, 1046 (2011). A
       party provides the foundation for admitting a document by identifying and authenticating it.
       Chromik, 408 Ill. App. 3d at 1046. Illinois Rule of Evidence 901(a) (eff. Jan. 1, 2011) states
       that the requirements of identification and authentication are “satisfied by evidence sufficient
       to support a finding that the matter in question is what its proponent claims.” See also People v.
       Walker, 2016 IL App (2d) 140566, ¶ 13. A party may satisfy these requirements in any number
       of ways, such as by introducing “[t]estimony that a matter is what it is claimed to be” or
       through evidence of “[a]ppearance, contents, substance, internal patterns, or other distinctive
       characteristics, taken in conjunction with circumstances.” Ill. R. Evid. 901(b)(1), (4) (eff. Jan.
       1, 2011); see also Walker, 2016 IL App (2d) 140566, ¶ 13. “After the proponent of the
       evidence completes laying the foundation, the court may permit opposing counsel to conduct a
       limited cross-examination, referred to as voir dire, on the foundation offered.” Michael H.
       Graham, Cleary and Graham’s Handbook of Illinois Evidence § 901.1, at 803 (8th ed. 2004);
       see also Bazzell-Phillips & Associates, Inc. v. Cole Hospital, Inc., 54 Ill. App. 3d 188, 190
       (1977). “In reaching its determination as to admissibility, the court must view all the evidence
       introduced as to authentication or identification, including issues of credibility, most favorable
       to the proponent.” Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence
       § 901.1, at 803 (8th ed. 2004). “If upon consideration of the evidence as a whole, the court
       determines that the evidence is sufficient to support a finding by a reasonable [trier of fact]
       viewing the evidence most favorable to the proponent that it is more probably true than not true
       that the matter in question is what its proponent claims, the evidence will be admitted.”
       Michael H. Graham, Cleary and Graham’s Handbook of Illinois Evidence § 901.1, at 803 (8th
       ed. 2004). A finding of authentication merely means that there is sufficient justification for
       presenting the proffered evidence to the trier of fact. People v. Downin, 357 Ill. App. 3d 193,
       202-03 (2005). Even where the authentication requirement is satisfied, the opposing party
       remains free to contest the genuineness of the writing, and it is the role of the trier of fact to
       determine the ultimate issue of authorship. Downin, 357 Ill. App. 3d at 203.
¶ 77       During the first phase of the trial, John identified Exhibits 118 and 119 as printouts of
       thousands of text communications between himself and Janet from the end of 2010 through
       2012. To establish the foundation for admitting those exhibits into evidence, he explained as
       follows. He found an iPhone backup file when he accessed the family’s shared “iCloud”
       account. He downloaded that file onto another iPhone. Upon reviewing the file on that iPhone,
       he discovered that it contained a series of chats between himself and Janet. He then gave the
       iPhone to his attorneys to print the messages, and those printouts were Exhibits 118 and 119.
       John attested to the accuracy of Exhibits 118 and 119. He claimed to remember many of the
       messages, and he said that some of the phrases used in the messages were things only he and
       Janet would know. Over Janet’s objections, the court admitted Exhibits 118 and 119 into
       evidence.
¶ 78       We hold that the court did not abuse its discretion in admitting these exhibits. John
       properly identified and authenticated the documents by establishing that they accurately
       depicted messages that the parties sent each other. In other words, he demonstrated that the
       documents were what he claimed them to be. See Ill. R. Evid. 901(a) (eff. Jan. 1, 2011). Janet
       was free to dispute the authenticity of the texts, in which case it would have been up to the trial


                                                   - 17 -
       court as the trier of fact to determine authorship. See Downin, 357 Ill. App. 3d at 203-04. We
       note that Janet never actually denied the authenticity of any of the communications reflected in
       Exhibits 118 and 119, although she believed that there were “things missing from there.”
¶ 79       Chromik, a case cited by Janet, supports our conclusion that the trial court properly
       admitted Exhibits 118 and 119. The defendant in Chromik was convicted of aggravated
       criminal sexual abuse of a minor. Chromik, 408 Ill. App. 3d at 1030. At trial, the victim
       testified that she exchanged numerous text messages with the defendant and that she presented
       some, but not all, of those messages to the administrators at her high school. Chromik, 408 Ill.
       App. 3d at 1032. She testified that, as she read the messages aloud, the school principal typed
       the content of those messages into a computer. Chromik, 408 Ill. App. 3d at 1032. The
       principal’s testimony mirrored the victim’s testimony, but he additionally acknowledged that
       the spell-check function in his word-processing program had changed the spelling of some of
       the words he typed. Chromik, 408 Ill. App. 3d at 1033. The principal was unable to identify any
       particular messages that had been affected by this spell-check function. Chromik, 408 Ill. App.
       3d at 1033. A police officer testified that he compared the defendant’s cell-phone records to the
       document created by the principal, and he determined that the dates and times of the messages
       on the documents matched. Chromik, 408 Ill. App. 3d at 1034. The defendant testified on his
       own behalf; although he admitted sending certain of the messages, he disagreed with the victim
       regarding the meaning of those messages. Chromik, 408 Ill. App. 3d at 1035.
¶ 80       One of the defendant’s arguments on appeal was that the trial court erred in admitting into
       evidence the principal’s transcription of the text messages. Chromik, 408 Ill. App. 3d at 1046.
       The court understood that “the transcription may not have evinced, with 100% accuracy, the
       text messages sent from defendant to [the victim] as some words were changed via the word
       processor’s spell-check feature.” Chromik, 408 Ill. App. 3d at 1047. Nevertheless, the court
       found it significant that the dates and times of the text messages, as reflected in the principal’s
       transcription, mirrored the telephone company’s records. Chromik, 408 Ill. App. 3d at
       1047-48. Moreover, the court noted, the victim “testified as to the content of the messages and
       defendant acknowledged the accuracy of a number of the messages as transcribed by the
       principal.” Chromik, 408 Ill. App. 3d at 1048. The court also emphasized that the trial court
       allowed the parties to present their respective interpretations of the messages. Chromik, 408 Ill.
       App. 3d at 1048. Under those circumstances, the court held that the trial court did not abuse its
       discretion in admitting the principal’s transcription into evidence. Chromik, 408 Ill. App. 3d at
       1048.
¶ 81       The argument for admitting Exhibits 118 and 119 here is even more compelling than the
       argument for admitting the principal’s transcription in Chromik. John was either the author or a
       recipient of every text message reflected in Exhibits 118 and 119, so he was thus in a position
       to identify and authenticate those messages. Unlike in Chromik, Exhibits 118 and 119
       purportedly contained the actual messages between the parties, not a third party’s transcription
       of the messages. Additionally, unlike in Chromik, there was no indication here that the
       substance of the messages had been altered in any way. For these reasons, the trial court did not
       abuse its discretion in admitting Exhibits 118 and 119.




                                                   - 18 -
¶ 82       To the extent that Janet raises new issues in her reply brief—including that the trial court’s
       ruling “flies directly in the face of” Illinois Rule of Evidence 106 (eff. Jan. 1, 2011)3 or that the
       court should not have admitted the exhibits as substantive evidence—those contentions are
       forfeited and we will not consider them.4 Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017) (points
       raised for the first time in a reply brief are forfeited).
¶ 83       At oral argument, Janet’s counsel directed our attention to “Harper” and “Watkins.”
       Presumably, counsel was referring to People v. Harper, 2017 IL App (4th) 150045, and People
       v. Watkins, 2015 IL App (3d) 120882. Neither of those cases provides support for disturbing
       the trial court’s decision to admit the text messages between John and Janet. In Harper,
       because a Verizon employee testified that a certain phone number was assigned to the
       defendant’s account, there was a proper foundation to introduce evidence that the defendant
       sent and received the text messages at issue. Harper, 2017 IL App (4th) 150045, ¶ 58.
       Nevertheless, the appellate court held that the content of those text messages was inadmissible,
       given that the State was unable to identify the person who sent the defendant “extremely
       prejudicial” messages containing “blatant hearsay” (i.e., that the word on the street was that the
       defendant was involved in a murder). Harper, 2017 IL App (4th) 150045, ¶¶ 62-63. Unlike in
       Harper, John established the identity of the parties who sent and received the texts.
¶ 84       In Watkins, the State attempted to link the defendant to a particular cell phone that was
       found in a drawer in a common area during the search of a home. Watkins, 2015 IL App (3d)
       120882, ¶ 38. However, the only indication of any such connection was that some texts that
       were sent to the phone were directed to somebody with the same first name as the defendant.
       Watkins, 2015 IL App (3d) 120882, ¶ 38. The appellate court thus determined that the State
       failed to properly authenticate the texts as being sent to the defendant. Watkins, 2015 IL App
       (3d) 120882, ¶ 38. Here, by contrast, Janet identified her phone number in open court, so there
       was no dispute as to whether she owned and used the phone at issue.

¶ 85                           2. Irretrievable Breakdown of the Marriage
¶ 86       Apart from challenging the admissibility of Exhibits 118 and 119, Janet criticizes the
       weight that the trial court attributed to those exhibits. That is intertwined with her other
       argument regarding dissipation: the trial court set an incorrect time of the breakdown of the
       marriage. According to Janet, the court erroneously “set the date of irreconcilable breakdown
       of the marriage as February 1, 2104 [sic],” as opposed to determining “when the marriage was
       ‘undergoing’ an irreconcilable breakdown.” After reciting the evidence most favorable to her
       own position, Janet submits that “[t]he court had plenty before it to consider the marriage
       irreconcilably broken long before February 1, 2014.”


           3
              That rule provides: “When a writing or recorded statement or part thereof is introduced by a party,
       an adverse party may require the introduction at that time of any other part or any other writing or
       recorded statement which ought in fairness to be considered contemporaneously with it.” Ill. R. Evid.
       106 (eff. Jan. 1, 2011).
            4
              Janet also questions in her reply brief whether printouts of text messages “could constitute the
       ‘original.’ ” We note that Illinois Rule of Evidence 1001(3) (eff. Jan. 1, 2011) provides that “[i]f data
       are stored in a computer or similar device, any printout or other output readable by sight, shown to
       reflect the data accurately, is an ‘original.’ ”

                                                      - 19 -
¶ 87        Section 503(d) of the Act lists numerous factors for the trial court to consider when
       determining how to divide marital property. 750 ILCS 5/503(d) (West 2016). One of those
       factors is “the dissipation by each party of the marital property.” 750 ILCS 5/503(d)(2) (West
       2016). “Dissipation” means the “ ‘use of marital property for the sole benefit of one of the
       spouses for a purpose unrelated to the marriage at a time that the marriage is undergoing an
       irreconcilable breakdown.’ ” (Internal quotation marks omitted.) Schneeweis, 2016 IL App
       (2d) 140147, ¶ 33 (quoting O’Neill, 138 Ill. 2d at 497). It is the role of the trial court to
       determine whether dissipation has occurred, and we will not disturb its factual findings in that
       respect unless they are against the manifest weight of the evidence. In re Marriage of
       Holthaus, 387 Ill. App. 3d 367, 374 (2008).
¶ 88        It is error for a court to assess dissipation by looking to “when the parties’ marriage had
       completed the process of breaking down,” rather than when the marriage “began undergoing
       an irreconcilable breakdown.” Holthaus, 387 Ill. App. 3d at 375. However, contrary to what
       Janet proposes, the record here, when considered as a whole, confirms that the trial court
       applied the correct legal standard. In Janet’s counsel’s closing argument, he compared the
       beginning of the irretrievable breakdown of a marriage to throwing an egg off of a building; it
       goes down and down until it hits the ground and breaks. The trial court embraced that analogy
       in its lengthy oral ruling. For example, toward the beginning of its ruling, the court noted that
       the breakdown of a marriage is inevitable “when the egg has been dropped.” The court
       concluded its ruling by saying the following:
                     “All right. So the question then is when do I think that the marriage broke down or
                 that irretrievable date when the egg was dropped. I think it occurred during the time
                 that they were in Cabo San Lucas when they realized that their marriage was not going
                 to be saved. So I’m finding it to be February 1st of 2014.”
       It is clear that the court found that the metaphorical egg “dropped,” not “shattered,” on
       February 1, 2014.
¶ 89        As an additional indication that the trial court applied the correct standard, we note that the
       court cited our decision in Romano in the course of explaining its ruling. Romano explicitly
       stated that “[i]n Holthaus, we rejected the notion that dissipation occurs only after an
       irreconcilable breakdown.” (Emphasis in original.) Romano, 2012 IL App (2d) 091339, ¶ 89.
       Having cited Romano, it seems certain that the trial court was aware of the correct standard.
¶ 90        Furthermore, the trial court’s finding that the irretrievable breakdown of the parties’
       marriage began on February 1, 2014, was not against the manifest weight of the evidence. The
       parties presented drastically different accounts of their marriage between 2011 and early 2014.
       Much of the evidence that Janet highlights in her brief was actually disputed at trial. For
       example, John (1) denied that their eldest son’s serious illness generated the breakdown of the
       marriage, (2) denied that Janet contacted a divorce attorney in 2011, (3) denied rejecting
       Janet’s pleas for assistance with their son, (4) denied that they communicated only by texts as
       of 2011, (5) denied having a paramour by Christmas 2013, and (6) denied that the purpose of
       their trip to Mexico in 2014 was to discuss a divorce settlement. Faced with conflicting
       testimony at virtually every turn, the trial court understandably placed significant weight on
       the parties’ texts, which tended to show the parties communicating in a manner that was
       inconsistent with Janet’s claims of estrangement. Moreover, although John and Janet both
       consulted with divorce attorneys in 2012, the court could have credited John’s testimony that
       the parties agreed at that time that they did not want a divorce. Even after John and Janet

                                                    - 20 -
       retained divorce attorneys in the fall of 2013, they did not immediately petition for dissolution
       of the marriage. Instead, they continued to cohabitate in the marital residence, and they took a
       trip to Mexico together. The court thus drew the reasonable inference that the purpose of the
       trip to Mexico was to attempt to save their marriage.
¶ 91       In light of the conflicting evidence, we cannot say that the trial court’s conclusion that the
       marriage began its irretrievable breakdown on February 1, 2014, was against the manifest
       weight of the evidence.

¶ 92                                D. Janet’s Motion to Continue Trial
¶ 93        Janet finally argues that the court erred in refusing to continue the matter mid-trial to
       accommodate the unavailability of one of her attorneys due to imminent childbirth.
¶ 94        Litigants do not have an absolute right to a continuance. Merchants Bank v. Roberts, 292
       Ill. App. 3d 925, 927 (1997). Illinois Supreme Court Rule 231(f) (eff. Jan. 1, 1970) provides
       that “[n]o motion for the continuance of a cause made after the cause has been reached for trial
       shall be heard, unless a sufficient excuse is shown for the delay.” “Once the case reaches the
       trial stage, the party seeking a continuance must provide the court with ‘especially grave
       reasons’ for the continuance because of the potential inconvenience to the witnesses, the
       parties, and the court.” K&K Iron Works, Inc. v. Marc Realty, LLC, 2014 IL App (1st)
       133688, ¶ 23 (quoting In re Marriage of Ward, 282 Ill. App. 3d 423, 430-31 (1996)). We
       review the trial court’s decision to deny a motion for a continuance for an abuse of discretion,
       which occurs where the ruling is “arbitrary, fanciful, or unreasonable, or when no reasonable
       person would take the same view.” K&K Iron Works, 2014 IL App (1st) 133688, ¶ 22.
¶ 95        We find no abuse of discretion. The court offered a panoply of reasons for denying Janet’s
       emergency motion for a continuance: (1) the parties had spent a “flabbergasting” amount of
       money on the case, which meant that they could hire extra attorneys; (2) multiple law firms had
       filed appearances for Janet; (3) if it were known that Dice was pregnant, alternative plans could
       have been made and “[o]ther people could have been brought up to speed”; (4) the case had
       been pending for a long time; (5) Dice was not so imperative to the case that it could not be
       tried without her; (6) Rosenfeld was an accomplished attorney and was acting as lead counsel;
       (7) there was no guarantee as to when Dice would return to work; and (8) delaying the case
       could require reopening discovery for purposes of revaluing John’s various businesses. These
       were all valid reasons for denying Janet’s mid-trial motion.
¶ 96        In support of her argument that the court abused its discretion, Janet asserts that “[t]he
       court had earlier designated Dice as one of two attorneys permitted to represent Janet.” In a
       similar vein, Janet argues that, “[g]iven the trial court designated Dice as one of two permitted
       counsel for either side, the court should have allowed a short continuance here.” To the extent
       that Janet means to imply that the court limited her to having only two attorneys present at trial,
       her statements are misleading. In fact, three attorneys appeared for Janet on each of the first six
       days of trial. The order restricting the parties to two attorneys each related to a pretrial
       conference, not to trial.
¶ 97        Janet also overstates her case when she dubs Dice “her chosen counsel.” The record
       reflects that Rosenfeld examined the witnesses at trial and argued most of the objections. He
       also referred to himself in court as “the lead lawyer.” Although Dice assisted Rosenfeld during
       trial and might very well have been Janet’s “primary contact,” Harger also assisted Rosenfeld
       at trial. Rosenfeld and Harger were competent to try the case, and there is no indication in the

                                                   - 21 -
        record that they failed to adequately represent Janet’s interests in Dice’s absence. See
        McMillen v. Carlinville Area Hospital, 114 Ill. App. 3d 732, 739 (1983) (“Where more than
        one attorney is involved in a case, the absence of one of the attorneys at the time of trial does
        not necessarily mean that the cause must be continued [citations], especially where the
        attorney who tries the case has been involved from the inception of the case [citation], and
        where the attorney who tries the case is competent to try it.”).
¶ 98        To the extent that Janet insinuates that the trial court’s decision somehow violated federal
        law, her contention is forfeited due to her failure to cite authority or present a cogent argument.
        See Hall v. Naper Gold Hospitality LLC, 2012 IL App (2d) 111151, ¶ 12 (“Mere contentions,
        without argument or citation to authority, do not merit consideration on appeal.”). The trial
        court properly denied Janet’s emergency motion to continue the trial.

¶ 99                                             E. Sanctions
¶ 100        In his separate appeal, Rosenfeld argues that the court “abused its discretion in ordering
        $50,000 in fees as an apparent sanction under [Illinois Supreme Court] Rule 137.” John
        responds that the court properly awarded fees from Rosenfeld pursuant to Rule 137 as well as
        section 508(b) of the Act.
¶ 101        John’s first motion for sanctions pertained to the conduct of Janet and her counsel in
        opposing John’s motion for summary judgment. John noted that he supported his motion for
        summary judgment with six affidavits, along with comprehensive documentation accounting
        for his transactions with the trusts. John contended that neither of the affidavits that Janet
        submitted with her memorandum opposing summary judgment controverted the material
        allegations in his motion. He also emphasized the conspicuous absence of any affidavit from
        the trust expert she had retained. John maintained that Janet’s memorandum opposing
        summary judgment was sanctionable due to its “numerous misstatements of the law and the
        evidence, baseless or false factual claims, and specious and irresponsible accusations of
        wrongdoing.” According to John, at the hearing on the motion for summary judgment, Janet’s
        counsel “doubled-down on the false and misleading factual claims and legal arguments.” For
        all of these reasons, John requested sanctions against Janet and/or her counsel pursuant to Rule
        137 and section 508(b) of the Act.
¶ 102        In her response to John’s first motion for sanctions, Janet argued that her team of attorneys
        and her expert worked diligently to defend her against a claim involving more than 30 trusts
        and 4000 pages of exhibits. She insisted that she “was under no obligation to just ‘go along’
        with John’s agenda regarding the Trusts he established during the course of the litigation [sic]
        without Janet’s active involvement.” Janet denied misrepresenting the law, misrepresenting
        the evidence, or making any baseless claims in the course of opposing the motion for summary
        judgment.
¶ 103        John’s second motion for sanctions addressed the discovery disputes between the parties.
        John noted that he had filed a motion to supervise discovery in which he complained of Janet’s
        “unreasonable and harassing discovery demands.” Such demands, he argued, included both
        requests for documents that he had already produced and requests for irrelevant documents.
        According to John, Janet’s memorandum opposing his motion to supervise discovery included
        a spreadsheet purporting to identify outstanding discovery. John insisted that many of the
        items on that spreadsheet involved simple requests for updates, which he had been providing
        anyway, or documents that he had already informed her were unavailable. Most egregious,

                                                    - 22 -
        John asserted, was Janet’s contention that he failed to produce certain ledgers relating to his
        businesses. John emphasized that he had attached as an exhibit to his motion to supervise
        discovery a letter from his counsel confirming production of those ledgers. Notwithstanding
        John’s counsel’s letter, Rosenfeld repeatedly declared at a February 10, 2016, hearing that
        John had not produced the ledgers, even after John’s counsel cited the relevant Bates
        numbers.5 John noted that, on February 22, 2016, his counsel demonstrated to the court that he
        had previously produced those ledgers to Janet’s counsel. For these reasons, John requested
        sanctions pursuant to Rule 137 and section 508(b) of the Act.
¶ 104       In her response to John’s second motion for sanctions, Janet noted that on February 10,
        2016, the court addressed multiple discovery motions and ultimately ordered John to tender
        some additional documents. Janet acknowledged that she had erroneously asserted that John
        failed to produce the ledgers, but she insisted that she had “no desire to waste the court’s time.”
        She claimed that the problem was that her forensic team had not properly catalogued the
        discovery that John tendered on November 2, 2015. Although she admitted that John’s counsel
        had sent her counsel a letter asserting that the ledgers were produced previously, she noted that
        this letter did not specify when they were produced.
¶ 105       The trial court entertained argument from the attorneys with respect to John’s two motions
        for sanctions. Apparently addressing the first motion for sanctions, John’s counsel suggested
        that a proper sanction would be $151,370. He indicated that such amount represented “all the
        attorney’s fees and costs relating to the reply to the motion for summary judgment, [Janet’s]
        emergency motion [to continue the summary judgment hearing], *** the preparation for the
        hearing, and the hearing, as well as a motion for sanctions. And the motion for sanctions before
        the Court.” John’s counsel did not separately identify the attorney fees and costs at issue in the
        second motion for sanctions.
¶ 106       The court ruled on the motions for sanctions in the judgment for dissolution of marriage.
        The court indicated that, although it “did not agree with many of Janet’s positions” with
        respect to John’s summary judgment motion, and although “she did not present much evidence
        to support her positions,” she had a right to investigate her claims. Nevertheless, the court
        explained, John produced substantial discovery, and Janet had the assistance of several
        accounting firms and law firms. Despite that “tremendous amount of support and advice,”
        Janet proceeded to a hearing on her objections to John’s motion for summary judgment
        “without any affidavit supporting her material factual allegations.” According to the court, that
        hearing was unnecessary, and Janet “could not find one person to sign an affidavit to challenge
        John’s creation of the irrevocable trusts or that they improperly diverted money from the
        marital estate.”
¶ 107       Moreover, the court recalled, on February 10, 2016, it had spent an entire afternoon
        ascertaining which documents John had not produced. During that hearing, John’s counsel
        insisted that he had produced some of the disputed items, even referencing the relevant Bates
        numbers. Rosenfeld nevertheless claimed that the accountants who were reviewing the
        discovery materials informed him that certain documents were missing. In the judgment for
        dissolution of marriage, the court explained that it had informed Rosenfeld that such an
        arrangement with the accountants would not “shield [Rosenfeld] from liability” if John’s
        counsel could prove that he produced the documents. The court also noted that it had alerted

           5
            Bates numbering is a method of indexing legal documents for easy identification and retrieval.

                                                     - 23 -
        Rosenfeld that there could be a problem with his pleading, inasmuch as it had been asserted,
        under oath, that certain documents had not been produced. The court noted that John ultimately
        demonstrated that he had produced some of the documents that Rosenfeld claimed not to have.
¶ 108        Pursuant to all of these findings, the court entered sanctions against Rosenfeld, in the form
        of a $50,000 judgment in favor of John, for Rosenfeld’s “unnecessary and unsupported
        litigation that increased the costs of litigation.”
¶ 109        The trial court did not specify whether these sanctions were pursuant to Rule 137 or section
        508(b) of the Act. It appears that the court could have had both provisions in mind. For
        example, the court’s finding that Janet’s arguments “were not legally supported” seems to
        invoke Rule 137, as does the court’s comment that it warned Rosenfeld that there could “be a
        ‘problem’ with his pleading.” The court’s finding that the hearing on John’s motion for
        summary judgment was “unnecessary” suggests that the court also contemplated sanctions
        pursuant to section 508(b) of the Act. See 750 ILCS 5/508(b) (West 2016) (“If at any time a
        court finds that a hearing under this Act was precipitated or conducted for any improper
        purpose, the court shall allocate fees and costs of all parties for the hearing to the party or
        counsel found to have acted improperly. Improper purposes include, but are not limited to,
        harassment, unnecessary delay, or other acts needlessly increasing the cost of litigation.”).
¶ 110        Rosenfeld interprets the court’s order as a Rule 137 sanction. As there is a sufficient basis
        in the record to affirm the judgment against Rosenfeld pursuant to Rule 137, we need not
        address whether sanctions were also justified under section 508(b) of the Act.
¶ 111        Rule 137(a) provides, in relevant portion:
                 “The signature of an attorney or party constitutes a certificate by him that he has read
                 the pleading, motion or other document; that to the best of his knowledge, information,
                 and belief formed after reasonable inquiry it is well grounded in fact and is warranted
                 by existing law or a good-faith argument for the extension, modification, or reversal of
                 existing law, and that it is not interposed for any improper purpose, such as to harass or
                 to cause unnecessary delay or needless increase in the cost of litigation. *** If a
                 pleading, motion, or other document is signed in violation of this rule, the court, upon
                 motion or upon its own initiative, may impose upon the person who signed it, a
                 represented party, or both, an appropriate sanction, which may include an order to pay
                 to the other party or parties the amount of reasonable expenses incurred because of the
                 filing of the pleading, motion or other document, including a reasonable attorney fee.”
                 Ill. S. Ct. R. 137(a) (eff. Jan. 1, 2018).
        In evaluating the conduct of an attorney in light of this rule, “the court must determine what
        was reasonable at the time rather than engage in hindsight.” Fremarek v. John Hancock Mutual
        Life Insurance Co., 272 Ill. App. 3d 1067, 1074 (1995). We will not reverse the trial court’s
        order imposing or denying sanctions unless the court abused its discretion, which occurs “only
        where no reasonable person would take the view adopted by it.” Fremarek, 272 Ill. App. 3d at
        1074. “When reviewing a decision on a motion for sanctions, the primary consideration is
        whether the decision was informed, was based on valid reasoning, and follows logically from
        the facts.” Deutsche Bank National Trust Co. v. Ivicic, 2015 IL App (2d) 140970, ¶ 25.
¶ 112        We hold that the trial court did not abuse its discretion in sanctioning Rosenfeld. Janet’s
        memorandum opposing summary judgment was replete with serious allegations of misconduct
        that were not supported by any evidence. For example, she asserted that “John’s estate
        planning structure reads like a manual for manipulating the marital estate in contemplation of

                                                    - 24 -
        divorce using standard and verified estate planning strategies.” According to Janet,
        “[c]ommencing in 2005 and through the filing of the divorce, [she] was the unwilling and
        unsuspecting victim of an ongoing scheme at the hands of John.” Not only was there no
        evidence of any scheme, Janet did not even contend that the marriage began its irretrievable
        breakdown until 2011. It defies common sense for her to argue that John schemed against her
        six years before the parties’ marital problems even supposedly began.
¶ 113       Additionally, although Janet acknowledged signing documents relating to the trusts, she
        claimed that she did so only because of “John’s misrepresentations regarding their true
        nature.” She provided no evidence of misrepresentations—just allegations that he generally
        would tell her that the documents were “for the children,” that there was “nothing to worry
        about,” and that they were “for taxes” or “just business.”
¶ 114       Moreover, Janet speculated that John would continue his scheme upon the entry of the
        divorce:
                “It is also worth noting that following the completion of the divorce proceedings, John,
                who presumably moved assets with a substantial potential for appreciation and/or
                income or dividend distribution out of the marital estate and into the Trusts for the sole
                purpose of setting aside these assets during the pendency of the divorce proceedings,
                will, through his unrestrained power to borrow money from the Trusts and his power to
                substitute assets, undoubtedly seek to reverse the initial transactions so to pull those
                assets back out of the Trusts for his own use.”
        There was no basis in the record for this assertion. John clearly did not have an “unrestrained
        power to borrow money” from the trusts, given that the trustees had to approve any loans in
        accordance with their fiduciary obligations. With respect to John’s purported use of his power
        to substitute assets, Janet acknowledged elsewhere in her memorandum that she was “unable
        to ascertain the true extent of John’s substitutions of properties” without the benefit of further
        discovery. In other words, she had no basis to allege that John would use his power of
        substitution to further any alleged scheme after the dissolution of the marriage.
¶ 115       In her memorandum opposing summary judgment, Janet also questioned the independence
        of some of the trustees, alleging, without any basis in the record, that “[t]hese individuals are
        influenced to do what John wishes or directs them to do as a result of their relationship.”
        Referring to one particular transaction, Janet even suggested that “it is likely that John and
        Michael LaRocque may have conspired to commit income tax avoidance by characterizing
        compensation as a tax free gift.”
¶ 116       Despite Janet’s accusations of grave improprieties with respect to the trusts, as the trial
        court observed, “[s]he could not find one person to sign an affidavit to challenge John’s
        creation of the irrevocable trusts or that they improperly diverted money from the marital
        estate.” Rosenfeld signed the memorandum on Janet’s behalf, thus putting his professional
        imprimatur on Janet’s arguments. As noted above, to disturb the sanctions imposed, we would
        have to conclude that no reasonable person would adopt the trial court’s viewpoint. In light of
        this highly deferential standard of review, we cannot say that the court abused its discretion in
        sanctioning Rosenfeld in connection with Janet’s opposition to John’s motion for summary
        judgment.
¶ 117       The same holds true with respect to Rosenfeld’s pleadings regarding discovery. Rosenfeld
        inaccurately represented to the court, both orally and in writing, that John had not produced
        certain materials in discovery. Rosenfeld did this despite having been informed by opposing

                                                    - 25 -
        counsel, both in a letter and in open court, that the documents had been produced. Rosenfeld
        discounts the whole situation as a mere mix-up due to Janet’s accountant’s failure to inventory
        the materials. Be that as it may, instead of working with opposing counsel to resolve the
        dispute in a professional manner, Rosenfeld doubled down on his claim that he had not
        received the documents. This wasted the court’s time and opposing counsel’s time. It also
        contributed to the toxic dynamic between the attorneys that continued throughout the trial. It is
        clear from the record that the court sanctioned Rosenfeld not just for a mistake, but for the way
        that he handled that mistake. We find no abuse of discretion.
¶ 118        At the very end of his brief, Rosenfeld complains about the amount of the sanctions,
        $50,000. Specifically, he asserts, “[t]he court gave no grounds for this random figure, and
        conducted no further hearing.” According to Rosenfeld, “[n]ormally upon entertaining or
        granting a petition for fees as a sanction, a court will instruct a party to submit itemized billing
        on the issue.” Noting that the court here failed to do so, he contends that the court’s “random
        award of $50,000 is arbitrary at best,” is excessive, and amounts to an abuse of discretion.
¶ 119        We deem this argument forfeited. The only authority that Rosenfeld cites in this portion of
        his brief is Kellett v. Roberts, 281 Ill. App. 3d 461 (1996), which he offers merely in support of
        the applicable standard of review. That case says nothing about requiring trial courts to instruct
        parties to submit itemized billing statements. Kellett did not even involve a challenge to an
        allegedly excessive Rule 137 sanction, as the relevant issue on appeal was whether the trial
        court had properly denied a motion for Rule 137 sanctions. Kellett, 281 Ill. App. 3d at 464.
        Kellett’s principal holding with respect to the issue of Rule 137 sanctions is also questionable
        law in light of Lake Environmental, Inc. v. Arnold, 2015 IL 118110, ¶ 14, which clarified that a
        trial court is not required to offer any explanation if it decides to deny a motion for Rule 137
        sanctions. Rosenfeld has failed to provide relevant authority supporting his contention that the
        amount of the judgment against him was arbitrary or excessive. The argument is forfeited.

¶ 120                                     III. CONCLUSION
¶ 121      For the foregoing reasons, we affirm the judgment of the circuit court of Du Page County.

¶ 122      Affirmed.




                                                     - 26 -